Title: Isaac Cox Barnet to Thomas Jefferson, 23 September 1817
From: Barnet, Isaac Cox
To: Jefferson, Thomas


                    
                        Sir
                        Paris—Septr 23d 1817.
                    
                    I have the honor to transmit to you—herewith—a letter received by me yesterday from General Kosciuszko.
                    General La Fayette is in town and in good health—He honored me with a call day before yesterday. His friends are exerting themselves to make a Deputy of him and the ministerialists are most actively engaged on their side to avort his election … Several libellous pamphlets have been circulated in the assemblies and M. De Stael told me yesterday that he wished to publish something in refutation, but the General—like some of his distinguished american friends—despises their calumies and requested his friend to relinquish the project …
                    The result of the first day’s poll was the election of Mr Laffitte—
                    
                        
                             The other 7 highest are
                             Messrs Benj: Delessert—Banker
                        
                        
                            
                            2. Casimir Perrier—   Do
                        
                        
                            
                            3—  Manuel—Lawyer
                        
                        
                            
                            4—  Bellart—Atty Genl
                        
                        
                            
                            5—Benj:—Constant
                        
                        
                            
                            6—  Roy—ex-deputy
                        
                        
                            
                            7—Gilbert des Voisins
                        
                    
                    Next—Pasquier—Minister of Justice—
                    La Fayette—Coupy—Delaistre &c. &c—14 more—so that it is hardly to be expected that the elections will be completed in the Sections by the common course of voting—as in the case of Laffitte—but rather that they will be determined by ballotting  those highest on the list in the proportion Required by the miserable law on the subject. … Still, the friends of “Constitutional” Goverment entertain well founded hopes of useful progress—limited as may be their numbers—and shackled as will be every step attempted—The prospect is also favourable in the Departments to which Mr D’Argenson (“Haut Rhin”) and the Duke de Broglie (“Eure”) belong—
                    In all events there seems to be a general impression given to public opinion—favorable to the good cause, and much is said of the lamentations of the adherents of pure Royalty …
                    The discontent throughout the country is certainly very great—and were it not compressed by exterior influence there is no saying how soon another popular movement might not be excited. The causes of this discontent you are no doubt well aware of.
                    The crops of grain, tho’ short of common years—are of excellent quality—but the price of Bread continues high. Here—the 4 ℔: Loaf is still at 1 fc
                    Lancasterian Schools are multiplying—and if allowed to go on a few years—of which I have doubts—the nation will gain something. I enclose a paper by Mr Constant and remain, with sentiments of respect and attachment—Sir, your most devoted and obedt Servt
                    I, Cox Barnet
                